Citation Nr: 0928611	
Decision Date: 07/31/09    Archive Date: 08/04/09

DOCKET NO.  06-10 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for 
hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1987 to July 
1991.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO) which denied service connection for 
hypertension because evidence submitted was not new and 
material.   

The Veteran testified at a June 2009 Board hearing; the 
hearing transcript has been associated with the claims file.  


FINDINGS OF FACT

1.  In an unappealed September 2001 rating decision, the RO 
denied service connection for a hypertension because new and 
material evidence had not been submitted.   

2.  Evidence received since the September 2001 rating 
decision relates to an unestablished fact necessary to 
substantiate the claim for service connection for 
hypertension.

3.  Medical evidence shows that hypertension was incurred in 
active service.  


CONCLUSIONS OF LAW

1.  The September 2001 rating decision which denied service 
connection for hypertension is final.  38 U.S.C.A. § 7104 
(West 2002); 38 C.F.R. § 20.1103 (2008).

2.  The evidence received subsequent to the September 2001 
rating decision is new and material; the claim for service 
connection for hypertension is reopened.  38 U.S.C.A. §§ 
5103, 5103A, 5107, 5108 (West 2002); 38 C.F.R. §§ 3.156(a), 
3.303, 3.307, 3.309, 3.317, 20.1105 (2008).

3.  Hypertension was incurred in service.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  Such notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if there is a 
favorable disposition of the claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see 
also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2008).  With respect to new 
and material evidence claims, VA must notify a claimant of 
the evidence and information that is necessary to (1) reopen 
a claim, and (2) establish entitlement to the underlying 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1) 
(2008); Kent v. Nicholson, 20 Vet. App. 1 (2006).  

March 2003 and May 2006 letters informed the Veteran of the 
evidence necessary to substantiate his claim, evidence VA 
would reasonably seek to obtain, information and evidence for 
which the Veteran was responsible; and provided the Veteran 
with notice of the type of evidence necessary to establish a 
disability rating and effective date.  In this case, the 
Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  

B.  Law and Analysis

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2008).  Service connection may be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2008).  
In addition, certain chronic diseases, including 
hypertension, may be presumed to have been incurred or 
aggravated during service if they become disabling to a 
compensable degree within one year of separation from active 
duty. 38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.307, 3.309 (2008).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

1.  New and Material Evidence 

The RO previously considered and denied the Veteran's claim 
for service connection for hypertension in unappealed August 
1991, July 1994, and September 2001 rating decisions.  The RO 
reopened the Veteran's claim in a January 2006 statement of 
the case, but continued the previous denial.   

The Board believes that the RO was ultimately correct in 
reopening the Veteran's claim for service connection; 
nevertheless, the Board must address the issue of new and 
material evidence.  See Barnett v. Brown, 83 F.3d 1380, 1383-
1384 (Fed. Cir. 1996) (Stating that the Board is required to 
determine whether new and material evidence has been 
presented before it can reopen a claim and readjudicate 
service connection or other issues going to the merit).  

If new and material evidence is presented or secured with 
respect to a finally adjudicated claim, VA shall reopen and 
review the claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2008).  New evidence means existing evidence not 
previously submitted to agency decisionmakers.  38 C.F.R. § 
3.156(a) (2008).  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  Id.  New and material evidence can 
be neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id. 

Evidence is presumed to be credible for the purpose of 
determining whether the case should be reopened; once the 
case is reopened, the presumption as to the credibility no 
longer applies.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  The evidence must be both new and material; if the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 
(1999).  If the Board determines that the evidence submitted 
is new and material, it must reopen the case and evaluate the 
appellant's claim in light of all the evidence.  Justus v. 
Principi, 3 Vet. App. at 512.

In August 1991 and July 1994 rating decisions, the RO denied 
the Veteran's claim for service connection because essential 
hypertension was not diagnosed at that time.  The last final 
rating decision was in September 2001.  In that decision, the 
RO found that medical evidence did not show a nexus or link 
between currently diagnosed hypertension and the acute 
condition treated in service.  

Evidence received subsequent to the September 2001 rating 
decision pertaining to the Veteran's claim includes (1) VA 
treatment records dated from 2002 to 2005; (2) a November 
2005 RO hearing transcript; (3) a January 2006 medical 
opinion from a VA nurse practitioner; and (4); a June 2009 
Board hearing transcript.  This evidence is new in that it 
has not been previously submitted.

The Board finds that the new evidence submitted is material.  
During the Veteran's Board hearing, he described being 
evaluated for high blood pressure in service, and having a 
diagnosis of hypertension two weeks after his separation from 
service.   VA treatment records establish a current diagnosis 
of hypertension.  January 2006 medical opinion from a VA 
nurse practitioner relates the Veteran's hypertension to 
service based on a review of the medical evidence of record.  

The Board finds that the new evidence, when considered with 
previous evidence of record, raises a reasonable possibility 
of substantiating the Veteran's claim.  Accordingly, the 
Board finds that the Veteran has submitted new and material 
evidence sufficient to reopen a claim of entitlement to 
service connection for hypertension.

2.  Service Connection 

The Veteran's September 1987 enlistment examination does not 
reflect hypertension.  The Veteran had a blood pressure 
reading of 102/68 at that time.  In a September 1987 report 
of medical history, the Veteran denied a history of high or 
low blood pressure.  The Veteran was evaluated for 
hypertension with a 5-day blood pressure check in July 1990.  
The report reflects blood pressure readings as follows: 
140/80, 130/82, 138/80, 136/74, and 128/70.   He was again 
evaluated for hypertension in January 1991.  The Veteran had 
a diagnosis of "HPT."  He was referred for a dietary 
consultation for a low sodium diet, and the physician 
considered initiating Procardia if diastolic blood pressure 
readings were consistently greater than 90.  A March 1991 
Medical Board Evaluation shows a blood pressure reading of 
141/82.  The associated report of medical history dated in 
March 1991 indicates that the Veteran had at that time or in 
the past high or low blood pressure; the narrative portion of 
that document explains that the Veteran had high blood 
pressure after surgery in January 1991 without sequelae.  A 
November 1991 hospital inpatient treatment report associated 
with service treatment records noted a diagnosis of 
hypertension.

A VA treatment report for the evaluation for the Veteran's 
left knee, dated in July 1991, notes a blood pressure reading 
of 144/90.  A VA record dated in May 1998 shows a blood 
pressure reading of 170/95.  

During the Veteran's Board hearing, he described being 
evaluated for high blood pressure in service, and having a 
diagnosis of hypertension two weeks after his separation from 
service.   

VA treatment records, dated from July 1999 to November 2005 
reflect diastolic blood pressure readings, predominantly over 
90; and systolic blood pressure readings, predominantly over 
160.  See 38 C.F.R. § 4.104, Diagnostic Code 7101 
(hypertensive vascular disease), Note (1) (2008).  VA 
treatment records from 2000 to 2005 reflect a diagnosis of 
hypertension.  VA treatment records dated in 2002 show that 
the Veteran is treated with hydrochlorothiazide and 
lisinopril for hypertension.

A January 2006 medical opinion from a VA nurse practitioner 
(NP) relates the Veteran's hypertension to service.  The NP 
stated that he had been treating the Veteran for hypertension 
for the last several years.  The NP indicated a review of 
medical records, including service treatment records which 
reflect evaluations for hypertension in service, a post-
service treatment report dated in July 1991, and VA medical 
records.  Copies of the medical records discussed by the NP 
were attached to the opinion.  The NP indicated that in 
September 1987 the Veteran had a blood pressure reading of 
102/87, which was a normal reading.  The NP noted the 
Veteran's five day blood pressure check in service, and noted 
his January 1991 diagnosis of HPT and the initiation of a low 
sodium diet.  He stated that this was the beginning of 
medical treatment for hypertension.  He noted the Veteran's 
blood pressure reading of 144/90 in July 1991 and highlighted 
findings of high blood pressure over the years in VA medical 
records.  The NP opined, upon a total review of the Veteran's 
medical history, that the Veteran's hypertension was not only 
related to service, but existed while he was in service.   

In the present case, medical evidence of record establishes a 
current diagnosis of hypertension.  The Veteran was evaluated 
for hypertension in service and was put on a low sodium diet.  
He had a diagnosis of hypertension noted in November 1991.  
He continued to have high blood pressure readings after his 
separation from service.  Finally, a VA NP has provided 
competent medical evidence showing that the Veteran's 
hypertension was incurred in service.  According to the 
United States Court of Appeals for Veterans Claims, "the 
probative value of medical opinion evidence is based on the 
medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches."  Guerrieri v. 
Brown, 4 Vet. App. 467, 470 (1993).  The credibility and 
weight to be attached to these opinions is within the 
province of the Board. Id.  The NP's opinion was based on a 
review of pertinent medical evidence, discussed in depth.  
Based on all the evidence, the examiner provided a fully 
articulated opinion and provided sound reasoning for his 
conclusion.  The opinion is well supported by medical 
evidence of record.  In light of the foregoing, the Board 
finds that service connection for hypertension is warranted.  

C.  Conclusion

The September 2001 RO decision, which denied service 
connection for hypertension is final.  Evidence received 
subsequent to that decision is new and material; the claim 
for service connection for hypertension is reopened.  The 
Veteran has been diagnosed with hypertension, service medical 
records show that the Veteran was evaluated for hypertension 
in service, and competent medical evidence shows that the 
Veteran's hypertension had its onset in service.  Therefore, 
the Board concludes that the evidence supports a finding that 
the Veteran has hypertension etiologically related to active 
service.  







ORDER

Service connection for hypertension is granted.



____________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


